Title: Thomas Jefferson to John Wayles Eppes, 26 April 1813
From: Jefferson, Thomas
To: Eppes, John Wayles


          Dear Sir Monticello Apr. 26. 13.
          We are just now packing your Commode & two presses. strange as it may seem, altho’ it required but 4. or 500 feet of plank to make the packing boxes, yet so difficult is that article here, and that I never have been able to command that quantity bef beyond my own constant & pressing wants till I got a saw mill of my own to work. this has enabled me now to pack them and my boat will be sent off with them within a few days to Cartersville. you once wrote me to whom to deliver them there, but I have forgotten and cannot now find the letter giving the directions. I presume however there will n be no difficulty in finding store room. they will certainly be there within a fortnight from this date.
			 I am just setting out for Bedford and believing you will get this letter and the one inclosed more quickly by lodging them at Flood’s I take them with me
			 for that purpose.
			 with my respect to mrs Eppes & love to Francis accept the assurances of my affectionate esteem & respect.
          Th:J—
        